DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 5, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the SEM”. There is insufficient antecedent basis for this limitation in the claim. Although claim 1 defines an SEM image, there is no recitation of the SEM device itself.
Claims 4, 5, and 10 inherit the limitations of claim 3.
Allowable Subject Matter
Claims 1, 2, and 6-9 are allowed.

Regarding independent claim 1; Huang et al. U.S. PGPUB No. 2021/0125325 discloses a method for virtually executing an operation of an electron microscopy system (“the inspection subsystem is configured as an electron beam subsystem” [0045]), the method comprising: receiving a scanning electron microscope (SEM) image of the material (“the electron beam subsystem may be configured to use multiple modes to generate images of the specimen” [0048]) comprising the defect (“defects on a specimen” [0027]); extracting an image-feature from the SEM image of the material (“the first DL network includes a convolution neural network (CNN). A CNN usually includes stacks of convolution and pooling layers, to extract local features” [0076]); classifying the extracted image-feature under a predetermined label (“Such a DL network (including the convolution layers(s) and the fully connected layer(s)) outputs defect candidate classifications, which may include a classification result per defect candidate with a confidence associated with each classification result” [0077]); and grading the defect included in the material (“The results for the defects may include any of the results described herein such as information, e.g., location, etc., of the bounding boxes of the detected defects, detection scores, information about the defect classifications such as class labels or IDs, etc., or any such suitable information known in the art” [0102]). However, Huang does not disclose predicting, based on the classified image-feature, an element associated with the defect included in the material and a shape of the predicted element and Huang therefore does not base the defect grade on comparing the predicted element with a predetermined criteria.
Tsuneta et al. U.S. Patent No. 5,650,621 discloses a method for virtually executing an operation of an energy dispersive x- ray spectrometry (EDS) system ([col. 15; line 51]), the method comprising: receiving a scanning electron microscope (SEM) image of the material comprising the defect ([Abstract]); and predicting, based on a classified image-feature, an element associated with the defect included in the material and a shape of the predicted element (“The composition distribution is first obtained by a known method and inputted to the memory of the processor 9. Incidentally, if the composition distribution can be predicted from the process of production of the specimen, the predicted composition distribution can be used” [col. 17; lines 49-53]). However, Tsuneta does not disclose grading a defect included in the imaged material based on comparing a predicted element with a predetermined criteria.
Brauer et al. U.S. PGPUB No. 2018/0157933 discloses an electron microscopy system wherein “One method to detect defects is to use computer vision” [0006]. However, Brauer does not disclose grading a defect included in the imaged material based on comparing a predicted element with a predetermined criteria.
Chen et al. U.S. PGPUB No. 2009/0257645 discloses grading a defect in a scanning electron microscopy system (“the defects may be sampled based on the ranking by criticality for defect review (e.g., scanning electron microscope (SEM) review sampling), defect metrology (e.g., SEM measurement sampling), or defect analysis (e.g., energy dispersive x-ray (EDX) defect analysis sampling). If the multiple defects are filtered as described above, ranking the multiple defects based on the DCIs may be performed before or after the filtering” [0068]), but does not disclose grading a defect included in the imaged material based on comparing a predicted element with a predetermined criteria.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a method for virtually executing an operation of an energy dispersive x- ray spectrometry (EDS) system in real time production line by analyzing a defect included in a material undergoing inspection based on computer vision, the method comprising: grading the defect included in a material, imaged by a scanning electron microscope, based on comparing an element associated with the defect and predicted based on an image feature classified from an image feature extracted from the SEM image with a predetermined criteria.

Regarding dependent claims 2 and 6-9; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881